ACCEPTED
                                                                                                      14-15-00090-CV
                                                                                        FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 2/9/2015 12:00:00 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                               CLERK



                                         NO. 2013-36599
                                                                                   FILED IN
IN THE MATTER OF                                  §     IN THE DISTRICT COURT
                                                                      14th COURT OF APPEALS
THE MARRIAGE OF                                   §                           HOUSTON, TEXAS
                                                  §                       2/9/2015 10:26:00 AM
SHELIA M. WILLIAMS                                §     311TH     JUDICIALCHRISTOPHER
                                                                           DISTRICT A. PRINE
AND                                               §                                Clerk
JEFF D. WILLIAMS                                  §     HARRIS COUNTY, TEXAS

                                      NOTICE OF APPEAL

         This Notice of Appeal is filed by Jeff D. Williams, Respondent, a party to this proceeding

who seeks to alter the trial court's judgment or other appealable order.

         1.     The trial court, cause number, and style of this case are as shown in the caption

above.

         2.     The judgment or order appealed from was signed on October 29th, 2014.

         3.     Jeff D. Williams desires to appeal from all portions of the judgment.

         4.     This appeal is being taken to either the First or Fourteenth Court of Appeals.

         5.     This notice is being filed by Jeff D. Williams.



                                              Respectfully submitted,

                                              WALTER P MAHONEY JR
                                              4915 Holly Avenue
                                              Pasadena, Texas 77503
                                              Tel: (281) 998-9450
                                              Fax: (281) 998-9430



                                              By:/s/Walter P. Mahoney Jr.
                                                 Walter P. Mahoney, Jr.
                                                 State Bar No. 12844600
                                                 trip888@aol.com
                                                 Attorney for Jeff D. Williams
                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Shelia M. Williams

Lead attorney: David Thornton

Address of service:   at david@thorntonlawfirm.com

Email Address:        dlt@thorntonlawfirm.com

Method of service:    by electronic service

Date of service: 1-20-2015



                                              /s/Walter P. Mahoney Jr.
                                              Walter P. Mahoney, Jr.
                                              Attorney for Respondent